                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


DEIDRA LOPEZ,

                   Plaintiff,                Civ. No. 19-190 15 (1CM)

      V.


HACKENSACK UNIVERSITY
MEDICAL CENTER,
UNITED STATES OF AMERICA,
AMANDA L. GANZA, M.D.,

                   Defendants.


      IT APPEARING that the complaint, which alleges medical malpractice,
deemed under 42 U.S.C.     § 233(c) and (g) to be an action against the United
States under the Federal Tort Claims Act (“VItA”), was removed from state
court by the United States pursuant to 42 U.S.C.    § 233 (DE 1); and
      IT FURTHER APPEARING that the United States has moved to dismiss
the complaint for lack of jurisdiction because plaintiff did not present the
matter to the relevant agency or exhaust her administrative remedies under the
VItA before filing, and under the doctrine of derivative jurisdiction (DE 3);’
and
      IT FURTHER APPEARING that, in light of the lack of jurisdiction over the
plaintiffs claims, the United States has moved to dismiss the defendants’
ancillary cross-claims for contribution and indemnification under the doctrine



       See 28 U.S.C. § 2401(b) (exhaustion requirement); Faimiew Park
Excavating Co. v. AlMonzo Constr. Co., 560 F.2d 1122, 1125 (3d Cir. 1977) (“If a
federal court dismisses a plaintiffs claim for lack of subject matter jurisdiction,
any cross-claims dependent upon ancillary jurisdiction must necessarily fall as
well, because it is the plaintiffs claim to which the cross-claim is ancillary that
provides the derivative source of jurisdiction for the cross-claim. Deviation from
this rule would work an impermissible expansion of federal subject matter
jurisdiction.”).
of derivative jurisdiction and because, in light of the dismissal of the
complaint, they are not ripe;2 and
        IT FURTHER APPEARING that the plaintiff, Ms. Lopez, concedes that
jurisdiction is lacking, but reserves her rights under the Westfall Act, 28 U.s.c.
§   2679(d)(5), to refile her complaint as timely after administrative remedies are
exhausted (DE 4); and
        IT FURTHER APPEARING that no independent basis for jurisdiction over
defendants’ cross-claims, including HUMC’s is stated (DE 5, 6); and
        IT FURTHER APPEARING that in light of the jurisdictional dismissal it
would be speculative and inappropriate to grant Ganza’s and HUMC’s further
applications for a prospective ruling that they will be entitled to assert
negligence claims against dismissed defendants and should not be required to
submit an affidavit of merit, because the issue would become ripe only in the
event of a subsequent federal court action by the plaintiff;
                                          ORDER
        IT IS, this 27th day of January, 2020,
       ORDERED that the motion of the United States (DE 4) is GRANTED and
that the complaint and all cross-claims are DISMISSED without prejudice for
lack of jurisdiction.
        The clerk shall close the file.




                                                 KEVIN MCNULTY
                                                 United States District Judge



2      See 28 U.S.C. § 1346(b) (exclusive federal-court jurisdiction over VItA);
Bradshaw v. Gen. Motors Corp., 805 F.2d 110, 112 (3d Cir. 1986) (where state
court lacked jurisdiction, federal court does not acquire jurisdiction by virtue of
removal); Sea-Land Sew., Inc. v. United States, 874 F.2d 169, 173 (3d Cir. 1989)
(noting the judicial consensus that “a claim for contribution [under the PTCAI
does not accrue until the claimant has paid, or been held liable for, more than
his or her share of a common liability”). HUMC’s cross-claims, which are similar
to Ganza’s, were filed after briefing was complete. (DE 8)
